DETAILED ACTION
Claims 14-33 have been examined and are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14-33 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2020/0125224 to Shim et al. (hereinafter “Shim”) and further in view of US Pat. No. 10120354 to Rolston et al. (hereinafter “Rolston”).

As to Claim 14, Shim discloses a method for controlling an air conditioner, the method comprising: 
requesting a list of one or more air conditioners installed in a facility (Figure 28B of Shim discloses a listing of devices.  Figure 65 of Shim discloses multiple name A/C units); 
receiving identification information and device name for each air conditioner of the one or more air conditioners installed in the facility (Figure 28B of Shim discloses a listing of devices.  Figure 65 of Shim discloses multiple name A/C units); 
associating a device name and [a display order] of the one or more air conditioners using the identification information registered in a local table (Figure 28B of Shim discloses a listing of devices.  Figure 65 of Shim discloses multiple name A/C units); and 
displaying, on a display, a list of the device names for each air conditioner of the one or more air conditioners installed in the facility [based on the display order in the local table] (Figure 28B of Shim discloses a listing of devices.  Figure 65 of Shim discloses multiple name A/C units).
	Shim does not explicitly disclose a display order or based on the display order in the local table.  It is noted that paragraph [0093] of Shim does disclose changing a UI screen configuration according to a user taste.
	However, Rolston discloses this.  Column 18 lines 30-50 of Rolston discloses client device 20 may rearrange tiles 152 within dashboard interface 150 in response to receiving one or more indications of user input. For example, client device 20 may put dashboard interface 150 in a tile rearrangement mode in response to receiving an indication of a particular user input, such as a long press on one of tiles 152. In this example, when dashboard interface 150 is in the tile rearrangement mode, client device 20 may move a tile from a first position within dashboard interface 150 to a second position within dashboard interface 150 in response to receiving an indication of user input to drag the tile from the first position to the second position.  Wherein rearranging tiles is understood to be having a display order of the items.
	It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine the device management system as disclosed by Shim, with rearranging the display of devices as disclosed by Rolston.  One of ordinary skill in the art would have been motivated to combine to apply a known technique to a similar device.  Shim and Rolston are directed toward providing interfaces for smart home systems and as such it would be obvious to use the techniques of one in the other.

As to Claim 15, Shim-Rolston discloses the method according to claim 14, further comprising: 
receiving, from a user, a selection of an air conditioner displayed on the display; requesting a state of the selected air conditioner (Figure 28B of Shim discloses selecting room 1 AC and displaying the current temperature); 
receiving the state of the selected air conditioner (Figure 28B of Shim discloses selecting room 1 AC and displaying the current temperature); and 
displaying, on the display, the state of the selected air conditioner (Figure 28B of Shim discloses selecting room 1 AC and displaying the current temperature).

As to Claim 16, Shim-Rolston discloses the method according to claim 15, further comprising: 
requesting a change to a setting of the selected air conditioner (Figure 28B of Shim discloses selecting room 1 AC and displaying a set temperature option and the desired temperature); 
receiving a response to the requested change when the setting of the selected air conditioner is changed (Figure 28B of Shim discloses selecting room 1 AC and displaying a set temperature option and the desired temperature); and 
displaying, on the display, the change to the setting of the selected air conditioner (Figure 28B of Shim discloses selecting room 1 AC and displaying a set temperature option and the desired temperature).

As to Claim 17, Shim discloses a communication control method performed by a communication system including a management apparatus that can communicate with a plurality of energy consumption devices, the plurality of energy consumption devices consume one or more of energy and a combination of a plurality of types of energy, and a terminal apparatus that can communicate with the management apparatus and that controls one or more of the plurality of energy consumption devices through communication with the management apparatus, the communication control method comprising: 
storing, by the management apparatus, an overall management table including pieces of identification information and device names of each of the plurality of energy consumption devices, the identification information being information by which the energy consumption device can be identified, and the device name being a name of the energy consumption device (Figure 28B of Shim discloses a listing of devices.  Figure 65 of Shim discloses multiple name A/C units); and 
transmitting, by the management apparatus for storage by the terminal device in a local table, some or all of the pieces of identification information and device names of each of the plurality of energy consumption devices to the terminal apparatus, the pieces of identification information and the device names being included in the overall management table, wherein the terminal apparatus is configured to display the device names associated with the received pieces of identification information, [according to corresponding display priority levels included in the local table] (Figure 28B of Shim discloses a listing of devices.  Figure 65 of Shim discloses multiple name A/C units).
Shim does not explicitly disclose according to corresponding display priority levels included in the local table.  It is noted that paragraph [0093] of Shim does disclose changing a UI screen configuration according to a user taste
	However, Rolston discloses this.  Column 18 lines 30-50 of Rolston discloses client device 20 may rearrange tiles 152 within dashboard interface 150 in response to receiving one or more indications of user input. For example, client device 20 may put dashboard interface 150 in a tile rearrangement mode in response to receiving an indication of a particular user input, such as a long press on one of tiles 152. In this example, when dashboard interface 150 is in the tile rearrangement mode, client device 20 may move a tile from a first position within dashboard interface 150 to a second position within dashboard interface 150 in response to receiving an indication of user input to drag the tile from the first position to the second position.  Wherein rearranging tiles is understood to be having a display order of the items.
	Examiner recites the same rationale to combine used for claim 14.

As to Claim 18, Shim-Rolston discloses the communication control method according to claim 17, further comprising: 
receiving, by the management apparatus, a device name together with identification information of an energy consumption device of the plurality of energy consumption devices when the terminal controller accepts a user operation for setting the device name of the energy consumption device (Paragraph [0271] of Shim discloses the user may set names of devices registered in the home network).

As to Claim 19, Shim-Rolston discloses the communication control method according to claim 17, further comprising: 
transmitting, by the management apparatus, identification information and a device name of an energy consumption device of the plurality of energy consumption devices to a second terminal apparatus, the identification information and the device name being received from a first terminal apparatus and registered in the overall management table (Paragraph [0271] of Shim discloses the user may set names of devices registered in the home network.  Column 23 lines 50-60 of Rolston disclose responsive to receiving an indication of user input to share a dashboard interface with another user, client device 20 sends dashboard sharing data to server system 12. The dashboard sharing data may specify a user (or group of users) with whom a dashboard interface is shared. Additionally, the dashboard sharing data may specify temporal conditions on the sharing of the dashboard. In some examples, the dashboard sharing data may also specify access rights for the user or group of users. The access rights of a user or group of users may control whether the user or group of user is able to see, use, and/or edit the dashboard).

As to Claim 20, Shim-Rolston discloses the communication control method according to claim 17, further comprising: 
receiving, by the management apparatus from the terminal controller, a request for registration when the terminal controller accepts a user operation for instructing to register a new device name in the overall management table (Paragraph [0100] of Shim discloses a new device may be registered in the home network system 500 according to user settings); and 
transmitting, by the management apparatus in response to the received request, identification information of one or more corresponding energy consumption devices to the terminal apparatus having made the request (Paragraph [0100] of Shim discloses a new device may be registered in the home network system 500 according to user settings).

As to Claim 21, Shim-Rolston discloses the communication control method according to claim 20, further comprising: 
searching, by the management apparatus in response to the received request, for an energy consumption device whose identification information is not registered in the overall management table, as the corresponding energy consumption device (Figure 28B of Shim discloses registered and additional available devices); and 
registering identification information of the energy consumption device in the overall management table (Paragraph [0100] of Shim discloses a new device may be registered in the home network system 500 according to user settings).

As to Claim 22, Shim-Rolston discloses the communication control method according to claim 20, wherein the overall management table further includes information identifying registration order of the identification information in the overall management table, and wherein the method further comprises: 
transmitting, by the management apparatus in response to the received request, the identification information and information of the corresponding energy consumption device to the terminal apparatus, the information identifying the registration order (Figure 34 of Shim discloses adding additional devices and they are shown in the order they are added).

As to Claim 23, Shim-Rolston discloses the communication control method according to claim 20, further comprising: receiving, by the management apparatus from the terminal controller, a request for the management apparatus to allow an energy consumption device of the plurality of energy consumption devices specified by a user operation to perform a predefined informing action when the terminal controller accepts the predefined user operation for accepting setting of the new device name (Paragraph [0271] of Shim discloses the user may set names of devices registered in the home network).

As to Claim 24, Shim discloses a communication system comprising: 
a management apparatus that can communicate with a plurality of energy consumption devices, the plurality of energy consumption devices consume one or more of energy and a combination of a plurality of types of energy (Figure 5 of Shim discloses a home server); and 
one or more terminal apparatuses that can communicate with the management apparatus and that control one or more of the plurality of energy consumption devices through communication with the management apparatus (Figure 5 of Shim discloses terminal device 200), 
wherein the management apparatus includes: a management storage that stores an overall management table including pieces of identification information and device names of each of the plurality of energy consumption devices, the identification information being information by which the energy consumption device can be identified, and the device name being a name of the energy consumption device (Paragraph [0100] of Shim discloses the home server 510 or the server apparatus 600 may collect meta information about a new device and transmit new device information to the user terminal apparatus 200.  Paragraph [0271] of Shim discloses the user may set names of devices registered in the home network); and 
a communicator that communicates with the each of the one or more terminal apparatuses, the communicator transmits some or all of the pieces of identification information and device names of each of the plurality of energy consumption devices to the one or more terminal apparatuses (Paragraph [0100] of Shim discloses the home server 510 or the server apparatus 600 may collect meta information about a new device and transmit new device information to the user terminal apparatus 200.  Paragraph [0271] of Shim discloses the user may set names of devices registered in the home network), 
the one or more terminal apparatuses include: a terminal storage that stores a local table including the pieces of identification information of the energy consumption devices (Figure 28B of Shim discloses a listing of devices.  Figure 65 of Shim discloses multiple name A/C units); and 
display [priority levels indicating display priorities of] the energy consumption devices, respectively (Figure 28B of Shim discloses a listing of devices.  Figure 65 of Shim discloses multiple name A/C units); 
a display that displays the device names of the energy consumption devices (Figure 28B of Shim discloses a listing of devices.  Figure 65 of Shim discloses multiple name A/C units); and 
a terminal controller that controls communication with the management apparatus and display performed by the display, and the terminal controller controls the display to display the device names associated with the received pieces of identification information, [according to corresponding display priority levels included in the local table] (Figure 28B of Shim discloses a listing of devices.  Figure 65 of Shim discloses multiple name A/C units).
Shim does not explicitly disclose priority levels indicating display priorities of and according to corresponding display priority levels included in the local table.  It is noted that paragraph [0093] of Shim does disclose changing a UI screen configuration according to a user taste.
However, Rolston discloses this.  Column 18 lines 30-50 of Rolston discloses client device 20 may rearrange tiles 152 within dashboard interface 150 in response to receiving one or more indications of user input. For example, client device 20 may put dashboard interface 150 in a tile rearrangement mode in response to receiving an indication of a particular user input, such as a long press on one of tiles 152. In this example, when dashboard interface 150 is in the tile rearrangement mode, client device 20 may move a tile from a first position within dashboard interface 150 to a second position within dashboard interface 150 in response to receiving an indication of user input to drag the tile from the first position to the second position.  Wherein rearranging tiles is understood to be having a display order of the items.
Examiner recites the same rationale to combine used for claim 14.

As to Claim 25, Shim-Rolston discloses the communication system according to claim 24, wherein when the terminal controller accepts a user operation for setting a device name of an energy consumption device of the plurality of energy consumption devices, the terminal controller transmits the device name together with identification information of the energy consumption device to the management apparatus (Paragraph [0271] of Shim discloses the user may set names of devices registered in the home network).

As to Claim 26, Shim-Rolston discloses the communication system according to claim 24, comprising two or more terminal apparatuses, wherein the management control unit transmits identification information and a device name of an energy consumption device of the plurality of energy consumption devices to a second terminal apparatus, the identification information and the device name being received from a first terminal apparatus and registered in the overall management table (Paragraph [0271] of Shim discloses the user may set names of devices registered in the home network.  Column 23 lines 50-60 of Rolston disclose responsive to receiving an indication of user input to share a dashboard interface with another user, client device 20 sends dashboard sharing data to server system 12. The dashboard sharing data may specify a user (or group of users) with whom a dashboard interface is shared. Additionally, the dashboard sharing data may specify temporal conditions on the sharing of the dashboard. In some examples, the dashboard sharing data may also specify access rights for the user or group of users. The access rights of a user or group of users may control whether the user or group of user is able to see, use, and/or edit the dashboard).

As to Claim 27, Shim-Rolston discloses the communication system according to claim 24, comprising two or more terminal apparatuses, wherein different display priority levels can be associated with pieces of identification information of identical energy consumption devices in a first local table stored in a terminal storage of a first terminal apparatus and a second local table stored in a terminal storage of a second terminal apparatus (Paragraph [0271] of Shim discloses the user may set names of devices registered in the home network.  Column 23 lines 50-60 of Rolston disclose responsive to receiving an indication of user input to share a dashboard interface with another user, client device 20 sends dashboard sharing data to server system 12. The dashboard sharing data may specify a user (or group of users) with whom a dashboard interface is shared. Additionally, the dashboard sharing data may specify temporal conditions on the sharing of the dashboard. In some examples, the dashboard sharing data may also specify access rights for the user or group of users. The access rights of a user or group of users may control whether the user or group of user is able to see, use, and/or edit the dashboard).

As to Claim 28, Shim-Rolston discloses the communication system according to claim 24, wherein the local table further includes pieces of information identifying types into which the energy consumption devices are classified, and the display priority levels in the local table include first priority levels, the first priority levels being display priorities of a plurality of energy consumption devices classified into a same type (Figure 60 of Shim discloses organizing devices according to the type of room they’re in).

As to Claim 29, Shim-Rolston discloses the communication system according to claim 28, wherein the display priority levels in the local table further include second priority levels, the second priority levels being display priorities of a plurality of energy consumption devices classified into different types (Figure 60 of Shim discloses organizing devices according to the type of room they’re in).

As to Claim 30, Shim-Rolston discloses the communication system according to claim 24, wherein when the terminal controller accepts a user operation for instructing to register a new device name in the overall management table, the terminal controller requests the management apparatus for the registration, in response to the request, the communicator transmits identification information of one or more corresponding energy consumption devices to the terminal apparatus having made the request, and the terminal controller controls the display to display a screen for accepting setting of the new device name, based on the received identification information (Paragraph [0100] of Shim discloses a new device may be registered in the home network system 500 according to user settings).

As to Claim 31, Shim-Rolston discloses the communication system according to claim 30, wherein in response to the request, the communicator searches for an energy consumption device whose identification information is not registered in the overall management table, as the corresponding energy consumption device, and registers identification information of the energy consumption device in the overall management table (Figure 28B of Shim discloses registered and additional available devices.  Paragraph [0100] of Shim discloses a new device may be registered in the home network system 500 according to user settings).

As to Claim 32, Shim-Rolston discloses the communication system according to claim 30, wherein the overall management table further includes information identifying registration order of the identification information in the overall management table, in response to the request, the communicator transmits the identification information and information of the corresponding energy consumption device to the terminal apparatus, the information identifying the registration order, and the terminal controller controls the display unit such that information based on the received identification information is displayed on the screen for accepting setting of the new device name, according to the registration order (Figure 34 of Shim discloses adding additional devices and they are shown in the order they are added.  Paragraph [0271] of Shim discloses the user may set names of devices registered in the home network).

As to Claim 33, Shim-Rolston discloses the communication system according to claim 30, wherein when the terminal controller accepts a predefined user operation on the screen for accepting setting of the new device name, the terminal controller requests the management apparatus to allow an energy consumption device of the plurality of energy consumption devices specified by the user operation to perform a predefined informing action (Paragraph [0271] of Shim discloses the user may set names of devices registered in the home network).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN S MAI whose telephone number is (571)270-5001. The examiner can normally be reached Monday to Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 5712723951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KEVIN S MAI/Primary Examiner, Art Unit 2456